 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:12-CR-0322 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   ALEKSANDER MASLOV,                                 DATE: October 4, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order of the magistrate judge, this matter was set for status on October 4,

21 2019.

22          2.     By this stipulation, defendant now moves to continue the status conference until

23 December 6, 2019, and to exclude time between October 4, 2019, and December 6, 2019, under Local

24 Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes approximately 1400 pages of records and law enforcement reports. All of this

28          discovery has been either produced directly to counsel and/or made available for inspection and


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          copying.

 2                 b)      Counsel for defendant desires additional time review the provided discovery and

 3          to consult with the defendant. The undersigned defense counsel was recently appointed to

 4          represent the defendant in this matter, as well as, in EDCA Cause Number 2:14-CR-0083 GEB.

 5                 c)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7          into account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of October 4, 2019 to December 6,

14          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
20 must commence.

21          IT IS SO STIPULATED.

22

23
      Dated: October 30, 2019                                 MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ HEIKO P. COPPOLA
26                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: October 30, 2019                        /s/ DAVID M. GARLAND
 1                                                  DAVID M. GARLAND
                                                    Counsel for Defendant
 2
                                                    ALEKSANDER MASLOV
 3

 4

 5                                      FINDINGS AND ORDER
 6   IT IS SO FOUND AND ORDERED.

 7
     Dated: October 31, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
